Harris, J.
To have retained the injunction against the defendant as to the second kiln of bricks would, to some extent, have carried along with an order, after the motion made to dissolve, an implication that complainant had an unquestionable interest as a co-partner in said second kiln. That is a main point in controversy between the parties. The Judge acted discreetly in refusing to retain the injunction as to that kiln, from the facts as exhibited in the record. The question whether plaintiff had not distinctly withdrawn from the co-partnersjiip in the brick-making business, before defendants entered upon the making of such second kiln, is an appropriate one for a jury to decide, upon hearing all the testimony ; and when this shall have been determined, the task of adjlisting the relative rights and interests of the parties by a proper decree, will be one of easy accomplishment.
Judgment affirmed.